Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 6, 11, 16, 30, 34, 38, 42, 46, 54, 78-80, 98 and 101-102 are pending 
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or correspond-ing special technical features. The expression “special technical features” shall mean those technical features that define a contri-bution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made with-out regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be con-sidered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manu-facture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufac-ture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufac-ture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3, 6, 11, 16, 21, 30, 34, 38, 42, 46 and 54, drawn to a method of treating cancer. Please note additional Election of Species Requirement(s) outlined below.
Group II, claims 78-80, drawn to a method of determining whether a subject is: i) at risk for developing cancer; ii) a candidate for treatment with an Illudin; or iii) a candidate for treatment with a reduced dose of an Illudin. Please note additional Election of Species Requirement(s) outlined below.
Group III, claims 98, and 100-102, drawn to a diagnostic kit for use in determining whether a subject has an R109X ERCC3 mutation. Please note additional Election of Species Requirement(s) outlined below.
	In the instant case, the claims are not drawn only to one of the above combinations of categories (1)-(5). The claims are drawn to different methods (Group I) and (Group II), that are executed differently. Groups I and II do not require a diagnostic kit of Group III. Group II and III do not require a method of treating cancer required by Group I. Groups I and III do not require a method of determining whether a subject is: i) at risk for developing cancer; ii) a candidate for treatment with an Illudin; or iii) a candidate for treatment with a reduced dose of an Illudin, required by Group II.  Hence, unity of invention is not present between groups I-III.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
	Should applicant traverse on the grounds that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species requirement is as follows:
Election of Group I Requires Applicant To Make The Following Species Election: 
A) Specific cancer: Applicant must elect a specific cancer. For example, an election of breast cancer or an election of colorectal cancer, or an election of bladder cancer, etc, would be considered as a proper species election.
B) Specific Illudin: Applicant must elect a specific Illudin. For example, an election of Illudin A, or an election of Illudin B, or an election of 6-Deoxyilludin M, or an election of Illudin M, or an election of Illudin S, etc, would be considered as a proper species election.
C) Specific mutation: Applicant must elect a specific mutation representing the recited “a truncating hypomorphic mutation”. 
D) Specific patient population: Applicant must elect a specific patient population. For example, an election of a subject of Ashkenazi Jewish ancestry, or an election of a subject with ER+ breast cancer, or a subject with a BRCA-negative breast cancer, would be considered as a proper species election.
Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.
Election of Group II Requires Applicant To Make The Following Species Election: 
A) Specific patient population: Applicant must elect a specific patient population. For example, an election of a subject that is at risk for developing cancer or an election of a subject that is a candidate for treatment with an Illudin, or a subject that is a candidate for treatment with a reduce doses of an illudin, would be considered as a proper species election.
B) Specific diagnostic reagent: Applicant must elect a specific diagnostic reagent. For example, an election of any one of the diagnostic reagents a-g (claim 78), would be considered as a proper species election.
C) Specific cancer: Applicant must elect a specific cancer. For example, an election of breast cancer or an election of colorectal cancer, or an election of bladder cancer, etc, would be considered as a proper species election.
D Specific Illudin: Applicant must elect a specific Illudin representing the recited “an Illudin”. 
Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.
Election of Group III Requires Applicant To Make The Following Species Election: 
A) Specific diagnostic reagent: Applicant must elect a specific diagnostic reagent. For example, an election of any one of the diagnostic reagents a-g (claim 98), would be considered as a proper species election.
B) Specific additional component: Applicant must elect a specific additional component. For example, an election of any one of the components recited in claim 100, or an election of any one of the components recited in claim 101, or an election of any one of the components recited in claim 102, would be considered as a proper species election.
Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.
Applicant is required, in reply to this action, to elect a single species in accordance with the instructions supra to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  See MPEP § 809.02(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Note that the Examiner reserves the right to consider additional requirements for restriction and/or election of species that may result in an additional office action(s) as a result of any amendments made to the instant claims that clarify and/or alter the scope of subject matter instantly claimed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629